In this case we review judgment of conviction of the offense of breaking and entering a warehouse, the property of another, with intent to commit petit larceny.
The evidence shows that the warehouse was broken and entered and a lot of cottonseed taken therefrom; a truck was traced from the scene to where it was found in the back of a field belonging to defendant's father and near where defendant lived. The truck belonged to defendant. Defendant was seen in the field where the truck was found on the same day on which the truck was found, but earlier in the day. This is the State's case.
It is at most only sufficient to create a strong suspicion of the defendant's guilt and does not meet the degree of certainty required for conviction. So, the judgment should be, and is, reversed.
So ordered.
ELLIS, C.J., and TERRELL, J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.